


110 HRES 276 IH: Honoring the 53,000 soldiers, sailors,

U.S. House of Representatives
2007-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 276
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2007
			Mrs. Drake (for
			 herself, Mr. Hayes, and
			 Mr. McIntyre) submitted the following
			 resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Honoring the 53,000 soldiers, sailors,
		  airmen, Marines, and civilians that comprise the Nation’s special operations
		  forces community.
	
	
		Whereas the failure to organize, train, equip, and plan
			 special operations forces (SOF) missions in a joint environment ultimately led
			 to the aborted military operation Eagle Claw, more commonly referred to as
			 Desert One, where eight servicemembers lost their lives attempting to rescue
			 American hostages held in Tehran;
		Whereas this failure led to Congressional passage of the
			 Goldwater-Nichols Department of Defense Reorganization Act of 1986, which
			 established the principle legal authority for the United States military to
			 operate jointly;
		Whereas April 16, 2007, marks the 20th year anniversary of
			 the establishment of United States Special Operations Command at MacDill Air
			 Force Base, Florida;
		Whereas United States Special Operations Command is
			 comprised of—
			(1)United States Army Special Operations
			 Command at Ft. Bragg, North Carolina;
			(2)Naval Special
			 Warfare Command at Naval Amphibious Base, Coronado, California;
			(3)Air Force Special
			 Operations Command at Hurlburt Field, Florida;
			(4)Marine Corps
			 Forces Special Operations Command at Camp Lejeune, North Carolina; and
			(5)Joint Special
			 Operations Command at Ft. Bragg, North Carolina;
			Whereas the most visible and recognized SOF mission is
			 direct action, but SOF missions also extend across the vast operational
			 spectrum to include unconventional warfare, foreign internal defense, civil
			 affairs, psychological operations, information operations, special
			 reconnaissance, counter-proliferation, and counterterrorism;
		Whereas the President, in the 2004 Unified Command Plan,
			 expanded the role of United States Special Operations Command to serve as the
			 lead combatant commander for planning, synchronizing, and as directed,
			 executing global operations against terrorist networks in coordination with
			 other combatant commanders;
		Whereas special operations forces are ideally suited to
			 meet the asymmetric threat posed by violent Islamists who promote intolerance,
			 stifle freedom, and destroy peace;
		Whereas the United States has called on the special
			 operations community to promote freedom and democracy in such remote places as
			 the Island of Basilan in the Philippines, where Army Special Forces teams
			 continue to successfully develop partner nation capacity that has significantly
			 improved Philippine security and has furthered America’s national security
			 interests in the Pacific region;
		Whereas the 2005 Quadrennial Defense Review recognized the
			 importance of SOF and the critical role that it plays in the War on Terror and
			 called for an increase of 15 percent in SOF beginning in fiscal year 2007;
			 and
		Whereas the core principles of the special operations
			 community, known as the SOF Truths, hold that—
			(1)humans are more important than
			 hardware;
			(2)SOF cannot be mass
			 produced;
			(3)quality is better
			 than quantity; and
			(4)competent SOF
			 cannot be created after emergencies occur: Now, therefore, be it
			
	
		That the House of Representatives—
			(1)honors the sacrifices and commitment of the
			 53,000 soldiers, sailors, airmen, Marines, and civilians that comprise the
			 Nation’s special operations forces community and recognizes that it owes each
			 and every one of them a debt of gratitude;
			(2)honors the
			 families of the Nation’s special operations forces warriors who are there
			 day-in and day-out while their loved ones are deployed around the world;
			 and
			(3)recognizes that
			 the United States military should seek to replicate the success that the
			 special operations forces community has created on the Island of Basilan in the
			 Philippines on other fronts throughout the Global War on Terror.
			
